Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are object (W; Figure 1)ed to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…wherein an exhaust direction control plate (Applicant’s 14; Figure 6A) extending from the central part (75a,75b,75a+75b; Figure 2) of the shower head…” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The object (W; Figure 1)ion to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “exhaust direction control plate”1 in claims 10-16 is used by the claim to mean a single plate while the accepted meaning is exhaust direction control “plates” (Applicant’s 14; Figure 6b), or walls. The term is indefinite because the specification does not clearly redefine the term. The below claim analysis, in view of the prior art, is interpretted under Applicant’s plural plates (14) / walls extending from an approximate center of the claimed shower head to an approximate perimeter of the claimed shower head as is supported by at least Applicant’s Figure 6b.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Je; Sung-Tae et al. (US 20160289831 A1). Je teaches a shower head (70a; Figure 1,2) for supplying a gas to an object (W; Figure 1) to be processed, comprising: a plurality of gas injection holes (“through-holes”; Figure 2; [0035]) on a side facing (73a, 79c; Figure 1,2) the processing object (W; Figure 1) of the shower head (70a; Figure 1,2), wherein a plurality of areas (areas beneath 176, 178, 78; Figure 2) in which the gas is not injected are provided on a surface facing the processing object (W; Figure 1) of the shower head (70a; Figure 1,2) so as to extend from an outer peripheral part (76; Figure 2) of the shower head (70a; Figure 1,2) toward a central part (75a,75b,75a+75b; Figure 2) of the shower head (70a; Figure 1,2), wherein the gas injection holes (“through-holes”; Figure 2; [0035]) are formed in each of areas disposed between the areas (areas beneath 176, 178, 78; Figure 2) in which the gas is not injected, wherein an exhaust direction control plate (176; Figure 2-Applicant’s 14; Figure 6A) extending from the central part (75a,75b,75a+75b; Figure 2) of the shower head (70a; Figure 1,2) toward the outer peripheral part (76; Figure 2) of the shower head (70a; Figure 1,2) is vertically provided on the side facing (73a, 79c; Figure 1,2) the processing object (W; Figure 1) of the shower head (70a; Figure 1,2), and wherein the exhaust direction control plate (176; Figure 2-Applicant’s 14; Figure 6A) is provided between exhaust gas flow path portions adjacent to each other in a circumferential direction of the shower head (70a; Figure 1,2), as claimed by claim 10
Je further teaches:
The shower head (70a; Figure 1,2) according to claim 10, wherein the gas contains different kinds of a plurality of gasses ([0044]), and wherein gas injection holes (“through-holes”; 
The shower head (70a; Figure 1,2) according to claim 10, wherein an exhaust characteristic control plate (50; Figure 1-Applicant’s 19; Figure 7A) vertically provided along an outer periphery of the shower head (70a; Figure 1,2) is provided on the side, as claimed by claim 12
A processing device comprising: a processing chamber (10; Figure 1) in which an object (W; Figure 1) to be processed is disposed; a stage (30; Figure 1) which is provided in the processing chamber (10; Figure 1) and on which the processing object (W; Figure 1) is placed; and a shower head (70a; Figure 1,2) for supplying a gas to the processing object (W; Figure 1), the shower head (70a; Figure 1,2) being provided so as to face the processing object (W; Figure 1) placed on the stage (30; Figure 1), wherein a plurality of areas (areas beneath 176, 178, 78; Figure 2) in which the gas is not injected are provided on a surface facing the processing object (W; Figure 1) of the shower head (70a; Figure 1,2) so as to extend from an outer peripheral part (76; Figure 2) of the shower head (70a; Figure 1,2) toward a central part (75a,75b,75a+75b; Figure 2) of the shower head (70a; Figure 1,2), wherein a plurality of gas injection holes (“through-holes”; Figure 2; [0035]) from which the gas is injected are formed in each of areas (areas beneath 176, 178, 78; Figure 2) disposed between the areas (areas beneath 176, 178, 78; Figure 2) in which the gas is not injected, wherein an exhaust direction control plate (176; Figure 2-Applicant’s 14; Figure 6A) extending from the central part (75a,75b,75a+75b; Figure 2) of the shower head (70a; Figure 1,2) toward the outer peripheral part (76; Figure 2) of the shower head (70a; Figure 
The processing device according to claim 13, wherein the gas contains different kinds of a plurality of gasses ([0044]), and wherein gas injection holes (“through-holes”; Figure 2; [0035]) for supplying different kinds of the respective gasses ([0044]) are provided on a side facing (73a, 79c; Figure 1,2) the processing object (W; Figure 1) of the shower head (70a; Figure 1,2), as claimed by claim 14
The processing device according to claim 13, wherein an exhaust characteristic control plate (50; Figure 1-Applicant’s 19; Figure 7A) vertically provided along an outer periphery of the shower head (70a; Figure 1,2) is provided to the shower head (70a; Figure 1,2) or the processing chamber (10; Figure 1), as claimed by claim 15
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Je; Sung-Tae et al. (US 20160289831 A1) in view of Kim; Chang Sung Sean et al. (US 7749326 B2). Je is discussed above, Je further teaches the processing device according to claim 13, wherein the surface on the side wherein the processing chamber (10; Figure 1) is provided with a plate (88; Figure 1-
Je does not teach wherein Je’s plate (88; Figure 1-Applicant’s 19; Figure 7A) formed with Je’s slit (Applicant’s 24x; Figure 9) is rotatably supported about a center of Je’s surface.
Kim also teaches a wafer processing chamber (Figure 1,2) including baffled (130; Figure 2) and rotatably mounted plates (400; Figure 2-4) for process exhaust control.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Je to replace Je’s plate (88; Figure 1-Applicant’s 19; Figure 7A) formed with a slit (spacing between 10, 88; Figure 1-Applicant’s 24x; Figure 9) with Kim’s plate(s) (130; Figure 2-4-Applicant’s 19; Figure 7A) formed with slit(s) (231a,232a; Figure 6-Applicant’s 24x; Figure 9).
Motivation for Je to replace Je’s plate (88; Figure 1-Applicant’s 19; Figure 7A) formed with a slit (spacing between 10, 88; Figure 1-Applicant’s 24x; Figure 9) with Kim’s plate(s) (130; Figure 2-4-Applicant’s 19; Figure 7A) formed with slit(s) (231a,232a; Figure 6-Applicant’s 24x; Figure 9) is for “uniformly distributes reaction gas” (column 1; lines 15-20; lines 50-55) for “growing high quality films” (column 1; ines 50-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s singular “plate” is not supported by the plural references of vertically orientated plates 14 where shown.